Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the examiner’s amendment was given in a telephone interview with Attorney Richard Brooks on November 17th 2021. The application has been amended as follows:
	Claim 1 (Currently Amended) A method for producing three-dimensional objects layer by layer using a powdery material which is solidified by irradiating the powdery material with at least two electron beams emanating from at least two electron beam sources, said method comprises the steps of:
	pre-heating a powder layer area in a homogeneous manner to elevate the powder layer area to a predetermined temperature, which temperature is below the melting temperature of the powdery material, and
	fusing together the powdery material, 
	wherein the pre-heating step comprises sub-steps of:
	scanning the powder layer area by scanning a first electron beam in a first region along a first series of paths and by scanning a second electron beam in a 
	synchronizing a movement 

	Claims 13-20 (Cancelled)

The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-12 are indicated because:
None of the prior art of records teach the limitation “…synchronizing a movement of said first and second electron beams when simultaneously preheating said powdery material within said first and second regions respectively, so that said first and second electron beams are always separated from each other by at least a minimum security distance, said minimum security distance being adapted to prevent a sum of a charge distribution in the powdery material from reaching a critical point at which powder particles start to repel each other…” in the manner as recited in claims 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761